         Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
TBD BREWING LLC (D/B/A               )
AERONAUT BREWING CO.),               )
                                     )
                                     )
      Plaintiff,                     )
                                    )
v.                                  )   Case No. 1:20-cv-10072
                                    )
BENJAMIN HOLMES and                 )
FERMENTATION ARTS BRASSERIE,        )
LLC                                 )
                                    )
      Defendants.                   )
____________________________________)

                          AFFIDAVIT OF RONN FRIEDLANDER

       I, Ronn Friedlander, do hereby depose and state upon my own personal knowledge as
follows:

       1.     In 2013 Daniel Rassi, and Benjamin Holmes and I founded TBD Brewing LLC,

d/b/a Aeronaut Brewing Co. (“Aeronaut”), a brewery that combined our love of beer and our

scientific expertise as computer scientists and graduate students at MIT. Aeronaut was a

success, and grew into a popular and well-regarded brewery.

       2.     Mr. Rassi, Mr. Holmes and I are all Members of Aeronaut. Mr. Rassi and I

continue to serve on the Board of Managers of Aeronaut. Mr. Holmes is no longer on the Board

of Managers as of January 1, 2020.

       3.     Over the past 20 months, due to concerns about Mr. Holmes’s management style,

Aeronaut has worked with Mr. Holmes to reduce his role at the company, although he remained

on the Board of Managers and an officer collecting a salary through the end of 2019. In

December 2019, Mr. Rassi and I discovered that Mr. Holmes had, without our knowledge,
         Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 2 of 10



founded a competing brewery and was actively taking Aeronaut property, resources, trade

secrets, and proprietary information to use in his new venture.

       4.      On or about December 19, 2019, Mr. Rassi and I became aware that Mr. Holmes

had changed the social media handle for one of Aeronaut’s Instagram accounts from

“aeronautcans” to “fab_cans.” Mr. Holmes also attempted to change the contact information and

password for that account but Aeronaut was notified by Instagram’s fraud detection program and

cancelled the changes before they took effect. Aeronaut uses “aeronautcans,” among other social

media accounts, to connect with and market to its most engaged customers and business partners.

The account is listed on a company registry of communication channels and is a valuable piece

of Aeronaut property.

       5.      Attached as Exhibit A are copies of emails I received from Instagram on

December 19, 2019 notifying me that the username for “aeronautcans” was changed to to

“fab_cans,” that the email address associated with “aeronautcans” was changed to

“cans@fab.beer” and that the password for “aeronautcans” had been changed.

       6.      Mr. Rassi and I were concerned with Mr. Holmes’s meddling with Aeronaut’s

Instagram handle and looked into what “FAB Cans” meant. We quickly discovered that Mr.

Holmes, while still serving as a Manager and Member of Aeronaut, and while he was being

compensated by Aeronaut, had created a new, directly competing company called “FAB Beer”

(“FAB”).

       7.      I also learned that Mr. Holmes founded FAB on May 28, 2018, as “Flight LLC.”

He changed its name to “Future Arts Brasserie LLC” on June 22, 2018, and then again to

“Fermentation Arts Brasserie LLC” on July 9, 2018. While Mr. Rassi and I were aware that Mr.

Holmes may have intended to do some brand consulting work under yet another LLC,


                                                2
            Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 3 of 10



Coolship.io, we had no knowledge of, and never would have consented to, him founding a

competing brewery while still a Manager at Aeronaut.

        8.      Attached as Exhibit B are corporate documents from the Secretary of the

Commonwealth, Corporations Division’s website reflecting the organization of Flight LLC and

the amendments changing the name to Future Arts Brasserie LLC and then Fermentation Arts

Brasserie LLC.

        9.      In an interview with Boston Magazine, which was published on December 30,

2019, Mr. Holmes said that he came up with the idea for FAB as follows:

        One day, Holmes was in a Cape Cod studio with Massachusetts
        artists Adam O’Day and Andy Jacob, working on labels for some new
        brews for Aeronaut. Then he heard the news that a pro-Trump supporter
        popped a “baby Trump” balloon that was set up to protest the president’s
        visit to Alabama. The creative collaborators decided then and there to
        “make a statement about hate and destruction not being an effective way to
        send a political message,” Holmes says, using their preferred
        communication tools: Beer, and art. And so, FAB Beer was born.

Jacqueline Cain, Aeronaut Brewing Founder’s New FAB Beer Project Is Making “Beer for the

Sake of Art and Activism”, Boston Magazine, Dec. 30 2019,

https://www.bostonmagazine.com/restaurants/2019/12/30/fab-beer-project-baby-dictators/

(emphasis added). A copy of this article is attached as Exhibit C.

        10.     By at least December 2019, Mr. Holmes had already created a website “fab.beer,”

which was first registered on or about May 27, 2018, to promote his new venture. The website noted

that FAB had started making beer on December 3, 2019 and December 4, 2019, and that a new batch

was tasted on December 6, 2019, and was set to be released during the week of December 15, 2019.

        11.     Attached as Exhibit D is screenshot reflecting the website registration information for

fab.beer.



                                                    3
            Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 4 of 10



          12.     Mr. Holmes accessed and viewed Aeronaut beer recipes around the time he likely

needed recipes for his new company. On November 21, 2019, Mr. Holmes searched the web for

“ekos brewmaster print recipe,” while logged into his Aeronaut Google account. Ekos Brewmaster is

a password protected software program on which Aeronaut stores its recipe information. Aeronaut’s

recipes are proprietary and kept confidential on a need to know basis even within the company. Mr.

Holmes accessed Aeronaut recipes for four specific, highly acclaimed Aeronaut beers on November

21, 2019 and November 25, 2019, and viewed a report listing all of Aeronaut’s ingredients for all its

beers. It took Aeronaut years of effort at great expense to develop successful recipes. Mr. Holmes

had no legitimate Aeronaut business purpose for accessing these documents.

          13.     Attached as Exhibit E is a screenshot of Mr. Holmes’s search history for November

21, 2019 while logged into his Aeronaut Google account showing that between 10:08 pm and 10:13

pm he searched for “ekos,” and “ekos brewmaster print recipe,” visited the Ekos Brewmaster website,

and searched in Aeronaut’s Google Drive account for “hop hop sheet,” which I believe is a reference to

one of our beers, either “Hop Hop and Away” or “Double Hop Hop.”1 Mr. Rassi later emailed with

the CTO from Ekos Brewmaster who was able to confirm that Mr. Holmes accessed Aeronaut’s Ekos

Brewmaster database using his Ben@aeronaut.net account and viewed recipes for at least four beers

including “Hop Hop and Away,” “Double Hop Hop,” as well as a report of ingredients used, by recipe,

for all of our beers. Mr. Rassi and I obtained a can of FAB beer named “Squid Pro Quo” and

recognized that it shared many sensory qualities strongly similar to our “Hop Hop and Away” and

“Double Hop Hop” beers. In 2019, “Hop Hop and Away” was Aeronaut’s second-highest selling

beer overall (by volume—over 20% of all production in 2019), and “Double Hop Hop” was our

second-highest selling beer (by dollars) in our taproom for 2019. “Double Hop Hop” is also


1
    Exhibit E was redacted to remove personal identifying information.

                                                     4
          Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 5 of 10



our third-highest rated production beer of all time, according to the social media application

“Untappd.” Mr. Holmes also accessed the recipes for “King Louie” and “Cocoa Sutra.” Mr.

Holmes’s responsibilities at Aeronaut did not include technical recipe design and as far as I know, he

does not have the requisite training to create recipes for production scale beers on his own.

        14.     Mr. Holmes also took Aeronaut’s label design and is using it at FAB. For example,

Aeronaut uses an unusual font for its labels called “DIN,” which is not widely available and which

Aeronaut had to purchase from a third-party vendor. This font is specifically mentioned in Aeronaut’s

Brand Guide. Some recent Aeronaut labels include a distinctive design element encouraging

customers to peel off the labels and use them as stickers: “I am art…[place] me somewhere special.”

Aeronaut’s label orientation on some of their cans is also unique, with a mix of landscape-oriented and

portrait-oriented cans in each four-pack. FAB’s cans also featured this design element. Upon

information and belief, no other beer company uses a similar combination of design elements.

        15.     The FAB labels are clear copies of Aeronaut’s design. They were designed by the

same artists currently featured on Aeronaut cans, and utilize the same artistic features, font, and

template. The placement of the title, artwork, Universal Product Code (“UPC”), descriptive

statements, informational statements and Surgeon General’s warning are all in the same locations on

the FAB labels as on Aeronaut’s labels.

        16.     On or about December 19, 2019, I also discovered that FAB was using an Aeronaut

UPC, the bar code and twelve-digit number that allows products to be scanned at a point of sale, on its

labels. Aeronaut purchased UPC number 6-84753-71901-5 and used on its “Cocoa Sutra,” stout beer,

which was released before FAB’s first beer and remains on merchant shelves. The purpose of UPCs is

to make it easy to identify a product when an item is scanned at checkout. Having the same UPC code




                                                     5
          Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 6 of 10



on both Aeronaut and FAB products risks customer, brand and pricing confusion and confirms that

Mr. Holmes copied an Aeronaut label template to use at FAB.

        17.      Attached as Exhibit F are side-by-side images of Aeronaut’s Cocoa Sutra label and

FAB’s Squid Pro Quo label, which reflect the copied design and identical UPC. Also in this exhibit are

Aeronaut’s Nami Mono label, side-by-side with FAB’s Squid Pro Quo label, again reflecting the

copied design, similar artistic features (such as waves) and dual label orientations. Finally, this exhibit

also contains Aeronaut’s Nami Mono label, side-by-side with FAB’s Balloon Factory label, again

reflecting the copied design, similar artistic features (such as bubble text title with signature) and dual

label orientations.

        18.      After Aeronaut notified Mr. Holmes on December 19, 2019 about this misuse of the

UPC Aeronaut had purchased, Mr. Holmes, through his attorney, claimed that he was relabeling all

products on the market and in distribution channels bearing that code. However, as of at least January

12, 2020, the offending cans were still readily available from at least one retailer and had not been

removed. In fact, I understand that on January 12, 2020, Mr. Holmes was handing out free cans of

FAB Beer with the Aeronaut UPC. Even worse, Mr. Holmes was wearing an Aeronaut sweatshirt,

further compounding the risk of customer confusion.

        19.      I believe there is already existing customer confusion in the marketplace. I have seen

social media posts in which consumers have posted photos of the FAB cans with Aeronaut’s design

and UPC as late as January 1, 2020. Moreover, Aeronaut is aware of at least four retailers who sell

Aeronaut beer that were actually confused about whether Aeronaut and FAB are affiliated, and/or

whether the FAB cans are produced by Aeronaut. One retailer contacted Aeronaut in response to Mr.

Holmes trying to schedule a FAB event with them. One customer asked if Aeronaut is going to




                                                      6
          Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 7 of 10



produce FAB beer merchandise. Multiple customers have misidentified FAB’s beers as Aeronaut

products and have tagged Aeronaut’s social media accounts in connection with posts about FAB beers.

        20.     Attached as Exhibit G are screenshots of social media posts by Howe’s Station

Market, a convenience store in Middleton, Massachusetts, and Berniers Liquors, a liquor store in

Bridgewater, Massachusetts, both of which show pictures of FAB cans and incorrectly suggesting

FAB was related to Aeronaut, demonstrating actual customer confusion. Also included is a screenshot

of a social media post by a FAB customer who was unhappy with the product. This same screenshot,

posted on January 1, 2020, also shows the product bearing Aeronaut’s UPC code.

        21.     I have also discovered that, between November 26 and 27, 2019, Mr. Holmes exported

over 20,000 of Aeronaut’s contacts from MailChimp, which is a password protected email marketing

service Aeronaut uses to connect with customers, visitors, vendors, and distributors regarding company

news, events and products. No one else from Aeronaut has exported anything from MailChimp within

the last year and Mr. Holmes had no legitimate Aeronaut business purpose for doing so here.

        22.     Attached as Exhibit H is a collection of screenshots reflecting the dates and times of

MailChimp “Audience Exports” by Mr. Holmes.

        23.     Aeronaut later learned that on November 27, 2019, Mr. Holmes had exported and

retrieved customer lists from Eventbrite, which is a password protected event management and

ticketing service Aeronaut utilizes. These lists included customer names and email addresses as well

as valuable information regarding the preferences and purchase history for over 14,000 ticketed guests

to the Aeronaut brewery and taproom for 171 ticketed events between June 6, 2014 and November 26,

2019. In addition, this list included approximately 2,500 customer billing addresses, and associated

significant sales transaction amounts in ticket sales. This information is not ascertainable from other




                                                     7
          Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 8 of 10



sources. No one else from Aeronaut has ever performed a multi-event export from Eventbrite and Mr.

Holmes had no legitimate Aeronaut business purpose for doing so here.

        24.     Attached as Exhibit I is a screenshot reflecting an export of a report named “Cross-

Event (171 Events) Attendee Summary Report (CSV)” for a date range of June 6, 2014 to November

26, 2019, which was requested on November 27, 2019. Mr. Rassi chatted with an Eventbrite support

technician who provided information that confirmed that Mr. Holmes requested the export and that this

was the only multi-event export ever created on Aeronaut’s account. I reviewed transcripts of Mr.

Rassi’s chat with Eventbrite. Mr. Rassi and I subsequently replicated the report and confirmed the

number of visitors reflected, number of customer billing addresses and ticket sale values.

        25.     The MailChimp and Eventbrite lists were the result of years of proprietary Aeronaut

efforts. Mr. Holmes’s unauthorized possession of these lists is a serious threat to Aeronaut’s business,

both because of its commitment to protect the personal information of its customers and because it

risks impermissible competition and usurpation of corporate opportunities by Mr. Holmes. It is

valuable, proprietary company property, to which Mr. Holmes has no entitlement.

        26.     Mr. Holmes also accessed, downloaded or improperly granted permission to

Aeronaut’s proprietary customer lists, financial reports and detailed quantitative modelling for possible

Aeronaut expansion stored on Aeronaut’s Google Drive without any legitimate Aeronaut business

purpose for doing so.

        27.     I have reviewed audit logs for Google Drive and confirmed that Mr. Holmes accessed

and added permissions for his accounts outside the Aeronaut organization to Aeronaut’s proprietary

financial reports and detailed quantitative modelling for possible Aeronaut expansion stored on

Aeronaut’s Google Drive.




                                                    8
          Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 9 of 10



        28.     Mr. Holmes also has not returned, or repaid Aeronaut for, his keys, his cellular phone,

a personal income tax levy, poster prints, and framed artist rendition prints, despite Aeronaut’s request

that he do so immediately no later than January 1, 2020, and despite written promises to return some of

these items.

        29.     While Mr. Holmes, through his counsel, has represented that he will address some of

these issues, based on the degree of wrongdoing that already has occurred, Plaintiffs cannot accept his

word on this account. Further, Aeronaut’s investigation into his conduct is ongoing, and there may be

additional instances of wrongdoing which Mr. Holmes has not yet acknowledged. Plaintiffs have

already been harmed by his conduct and stand to continue to be harmed if he is not ordered to

immediately stop these impermissible activities.




                                                     9
     Case 1:20-cv-10072-WGY Document 4 Filed 01/15/20 Page 10 of 10



    SIGNED UNDER THE PAINS AND PENALITES OF PERJURY THIS 14th DAY OF

JANUARY.


                           _______________________________
                           Ronn Friedlander




                                   10
